 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Warrant No. 2009-015

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 


 
STOCK PURCHASE WARRANT
 
For the Purchase of 100,000
Shares of Common Stock, $.001 Par Value
of
AMDL, INC.
A Delaware Corporation
 
THIS CERTIFIES THAT, for value received, Cantone Research, Inc. (the “Holder”),
as registered owner of this Stock Purchase Warrant (“Warrant”), is entitled to
subscribe for, purchase and receive One Hundred and Sixteen Thousand (116,000)
fully paid and nonassessable shares of the common stock, $.001 par value (the
“Common Stock”), of AMDL, INC., a Delaware corporation (the “Company”), at the
exercise price of $0.60 per share (the “Exercise Price”), upon presentation and
surrender of this Warrant and upon payment by of the Exercise Price by wire
transfer or such other means as provided herein, for such shares of Common Stock
to the Company at the principal office of the Company; provided, however, that
if the $58,000 Bridge Loan issued by Holder to the Company under the Bridge Loan
Agreement dated September 9, 2009, is paid in full on or before October 9, 2009,
then the total number of shares which may be purchased under this Warrant shall
be reduced to 58,000 shares.  Upon exercise of this Warrant, the form of
election hereinafter provided for must be duly executed and the instructions for
registration of the Common Stock acquired by such exercise must be completed.
 
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder evidencing the right of the Holder to purchase
the number of shares of the Common Stock purchasable hereunder as to which this
Warrant has not been exercised or assigned.
 
In no event shall this Warrant or the shares of the Common Stock issuable upon
full or partial exercise hereof (the “Warrant Shares”) be offered or sold except
in conformity with the Securities Act of 1933, as amended.
 
This Warrant is subject to the following terms and conditions:
 
1.           Exercise of Warrant.
 
1.1           Method of Exercise.  This Warrant may be exercised in whole or in
part at any time or from time to time after the date hereof and before 5:00
P.M., Pacific Time, on September 9, 2011 (the “Expiration Date”) but not
thereafter, by presentation and surrender hereof to the Company, with the
Exercise Form annexed hereto duly executed and accompanied by payment by wire
transfer of the Exercise Price for the number of shares specified in such form,
except as provided in Section 1.2 hereunder, together with all federal and state
taxes applicable upon such exercise.  If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the right of the Holder to purchase
the balance of the shares purchasable hereunder.  Upon receipt by the Company of
this Warrant and the Exercise Price at the office or agency of the Company, in
proper form for exercise, the Holder shall be deemed to be the holder of record
of the Warrant Shares issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually delivered to the
Holder.
 
 
Exhibit “A”
 
 

--------------------------------------------------------------------------------

 
 
1.2           Cashless Exercise.  Alternatively, and only in the event there is
no effective registration statement covering the resale of the Warrant Shares,
the Holder may elect to pay all or part of the Exercise Price by surrendering
shares of Common Stock to the Company, including by allowing the Company to
deduct from the number of Warrant Shares deliverable upon exercise of this
Warrant, a number of such shares which has an aggregate Fair Market Value
(defined hereunder), determined as of the average of the last sale price of the
Common Stock on NYSE Amex for the 20 consecutive trading days immediately
preceding the date of exercise of this Warrant, equal to the aggregate Exercise
Price.  In the event that the Warrant Holder elects to utilize the “cashless
exercise” procedure contained in this Section 1.2, this Warrant is exercisable
upon surrender of this Warrant to the Company together with a duly completed
Exercise Form and surrender of that number of shares of Common Stock equal to
the aggregate Exercise Price determined in accordance with this Section 1.2(a)
or (b) “Fair Market Value” per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:
 
(a)           If the Common Stock is at the time listed on any Exchange, then
the Fair Market Value shall be the average of the last sale price per share of
the Common Stock for the 20 consecutive trading days preceding the date of
exercise of this Warrant, on the Exchange determined to be the primary market
for the Common Stock.  “Exchange” shall mean any organization, association, or
group of persons, whether incorporated or unincorporated, which constitutes,
maintains, or provides a market place or facilities for bringing together
purchasers and sellers of securities or for otherwise performing with respect to
securities the functions commonly performed by a stock exchange as that term is
generally understood, and includes the market place and the market facilities
maintained by such exchange; or
 
(b)           If the Common Stock is at the time traded on the Pink Sheets, LLC,
NASD OTC Bulletin Board or other inter-dealer electronic quotation service, then
the Fair Market Value shall be the average of the last sale price per share of
the Common Stock for the 20 consecutive trading days preceding the date of
exercise of this Warrant.
 
2.           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant and
are not enforceable against the Company except to the extent set forth herein.
 
3.           Exercise Limitations; Holder’s Restrictions.  The Holder shall not
have the right to exercise any portion of this Warrant, to the extent that after
giving effect to such issuance after exercise, the Holder (together with the
Holder’s affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of Warrant Shares
issuable upon exercise of this Warrant with respect to which the determination
of such sentence is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Notes or Warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates.  Except as set forth in the preceding sentence, for
purposes of this Section 3, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act, it being acknowledged by
Holder that the Company is not representing to Holder that such calculation is
in compliance with Section 13(d) of the Exchange Act and Holder is solely
responsible for any schedules or forms required to be filed in accordance
therewith or in accordance with Section 16 of the Exchange Act.  To the extent
that the limitation contained in this Section 3 applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of such Holder, and the submission of a Notice of Exercise
shall be deemed to be such Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  For purposes of this Section 3, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s Transfer Agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of the Holder, the Company
shall within two Business Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The provisions of this Section
3 may be waived by the Holder upon, at the election of the Holder, not less than
61 days’ prior notice to the Company, and the provisions of this Section 3 shall
continue to apply until such 61st day (or such later date, as determined by the
Holder, as may be specified in such notice of waiver).
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Mechanics of Exercise.
 
4.1           Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).  The Company covenants that during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.
 
4.2           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise within 3 Trading Days from the delivery to the Company of the Notice of
Exercise Form, surrender of this Warrant and payment of the aggregate Exercise
Price as set forth above (“Warrant Share Delivery Date”).  This Warrant shall be
deemed to have been exercised on the date the Exercise Price is received by the
Company.  The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by the Holder, if any, prior to the issuance of
such shares, have been paid.
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.3           Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant (upon delivery and cancellation of the original Warrant) evidencing the
rights of Holder to purchase the unpurchased Warrant Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant.
 
4.4           Rescission Rights.  If the Company fails to transfer or cause its
transfer agent to transmit to the Holder a certificate or certificates
representing the Warrant Shares pursuant to this by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
4.5           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a Warrant Share which Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.
 
4.6           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
4.7           Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
5.           Adjustment in Number of Shares.
 
5.1           Adjustment for Reclassifications.  In case at any time or from
time to time after the date hereof the holders of the Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received, or, on or after the record
date fixed for the determination of eligible stockholders, shall have become
entitled to receive, without payment therefore, other or additional stock or
other securities or property (including cash) by way of stock-split, spin-off,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any stock dividend of its or any subsidiary’s capital stock), then
and in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder would hold on the date of such
exercise if on the date hereof he had been the holder of record of the number of
shares of Common Stock of the Company called for on the face of this Warrant and
had thereafter, during the period from the date hereof, to and including the
date of such exercise, retained such shares and/or all other or additional stock
and other securities and property receivable by him as aforesaid during such
period, giving effect to all adjustments called for during such period.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5.2           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the date hereof, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise of this
Warrant prior to such consummation, the stock or other securities or property to
which such Holder would be entitled had the Holder exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided herein;
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.
 
5.3           Subdivision or Combination of Common Stock.  If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after such date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced.  If the Company at
any time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased.
 
5.4           Notice of Adjustment.  Upon the occurrence of any event which
requires any adjustment of the Exercise Price, then, and in each such case, the
Company shall give notice thereof to the Holder of this Warrant, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease in the number of Warrant Shares purchasable at such price upon
exercise, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.  Such calculation shall be certified
by the Chief Financial Officer of the Company.
 
5.5           Minimum Adjustment of Exercise Price.  No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
in effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
 
5.6           No Fractional Shares.  No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but the Company shall pay a cash
adjustment in respect of any fractional share which would otherwise be issuable
in an amount equal to the same fraction of the average Market Price per share of
the Common Stock for the five (5) Trading Days immediately prior to the date of
such exercise.
 
5.7           Issue Tax.  The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the Holder of this Warrant.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Notices to Warrant Holder.  So long as this Warrant shall be
outstanding and unexercised (i) if the Company shall pay any dividend or make
any distribution upon the Common Stock or (ii) if the Company shall offer to the
holders of Common Stock for subscription or purchase by them any shares of stock
of any class or any other rights or (iii) if any capital reorganization of the
Company, reclassification of the capital stock of the Company, consolidation or
merger of the Company with or into another corporation, sale, lease or transfer
of all or substantially all of the property and assets of the Company to another
corporation, or voluntary or involuntary dissolution, liquidation or winding up
of the Company shall be effected, then, in any such case, the Company shall
cause to be delivered to the Holder, at least ten days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or
(y) such reclassification, reorganization, consolidation, merger, conveyance,
lease, dissolution, liquidation or winding up is to take place and the date, if
any, is to be fixed, as of which the holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reclassification, reorganization, consolidation,
merger, conveyance, dissolution, liquidation or winding up.
 
7.           Officer’s Certificate.  Whenever the Exercise Price shall be
adjusted as required by the provisions hereof, the Company shall forthwith file
in the custody of its Secretary or an Assistant Secretary at its principal
office, and with its stock transfer agent, if any, an officer’s certificate
showing the adjusted Exercise Price determined as herein provided and setting
forth in reasonable detail the facts requiring such adjustment.  Each such
officer’s certificate shall be made available at all reasonable times for
inspection by the Holder and the Company shall, forthwith after each such
adjustment, deliver a copy of such certificate to the Holder.  Such certificate
shall be conclusive as to the correctness of such adjustment.
 
8.           Restrictions on Transfer.  The Holder of this Warrant, by
acceptance thereof, agrees that, absent an effective notification under
Regulation A or registration statement, in either case under the Securities Act
of 1933 (the “Act”), covering the disposition of this Warrant or the Warrant
Shares issued or issuable upon exercise hereof, such Holder will not sell or
transfer any or all of this Warrant or such Warrant Shares without first
providing the Company with an opinion of counsel reasonably satisfactory to the
Company to the effect that such sale or transfer will be exempt from the
registration and prospectus delivery requirements of the Act.  Such Holder
agrees that the Company may issue instructions to its transfer agent to place,
or may itself place, a “stop order” on transfers with respect to the Warrant and
Warrant Shares and that the certificates evidencing the Warrant and Warrant
Shares which will be delivered to such Holder by the Company shall bear
substantially the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
9.           Holder Representation; Compliance with Registration Rights
Agreement.  Each Holder of this Warrant, at the time all or a portion of such
Warrant is exercised, agrees to make such written representations to the Company
as counsel for the Company may reasonably request, in order that the Company may
be reasonably satisfied that such exercise of the Warrant and consequent
issuance of Warrant Shares will be in compliance with the Registration Rights
Agreement with the Holder and the Company and, not violate the registration and
prospectus delivery requirements of the Act, or other applicable state
securities laws.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Loss or Mutilation.  Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of this Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.
 
11.           Reservation of Common Stock.  The Company shall at all times
reserve and keep available for issue upon the exercise of Warrants such number
of its authorized but unissued shares of Common Stock as will be sufficient to
permit the exercise in full of all outstanding Warrants.
 
12.           Notices.  All notices and other communications from the Company to
the Holder of this Warrant shall be mailed by first class registered or
certified mail, postage prepaid, to the address furnished to the Company in
writing by the last Holder of this Warrant who shall have furnished an address
to the Company in writing.
 
13.           Change; Waiver.  Neither this Warrant nor any term hereof may be
changed, waived, discharged or terminated orally but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.
 
14.           Law Governing.  This Warrant shall be construed and enforced in
accordance with and governed by the laws of Delaware.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 9th day of September 2009.
 
                                                                 AMDL, INC.
 
                                                                
By:   ___________________________                                                             
                                                          Akio Ariura, Chief
Financial Officer
 
 
 
 
 

 
 
 
7

--------------------------------------------------------------------------------

 

Warrant Exercise Form:
 
TO:           AMDL, INC. Date:                                 
 
The Undersigned hereby elects irrevocably to exercise Warrant No. 2009-015 and
to purchase _________ shares of the Common Stock of the Company called for
thereby, and hereby makes payment by wire transfer of $  (at the rate of $______
per share of the Common Stock) in payment of the Exercise Price pursuant
thereto.  Please issue the shares of the Common Stock as to which this Warrant
is exercised according to the information specified below:
 


(Name)


(Address)


(Email; telephone number and fax number)
 
and if said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, issue a new Warrant Certificate for the balance
remaining of such Warrants to the undersigned at the address stated above.
 
Name of
Holder:                                                                                                                                          
(Please Print)
 
Signature:                                                                                                                                          
 
Signature Medallion
Guaranteed:                                                                                                                                          
 
NOTICE:  The signature to the form to exercise must correspond with the name as
written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.
 
Wire Transfer Instructions:
AMDL, Inc.
Account No. 0805-033875
Wells Fargo Bank
26151 La Paz Road
Mission Viejo, California 92691
Route #121000248


Branch Manager: Ener Lumanlan
Phone:            (949) 837-0066
FAX:              (949) 837-2152


 

 
 
8

--------------------------------------------------------------------------------

 

Form to be used to transfer Warrant:
 
TO:           AMDL, INC. Date:                                 
 
For value received, ____________________________________________ hereby sells,
assigns and transfers unto ______________________________________________ said
Warrant No. 2009-015, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint the Secretary of AMDL, Inc.
attorney, to transfer said Warrant Certificate on the books of the corporation,
with full power of substitution in the premises.
 
Name of
Holder:                                                                                                                                          
(Please Print)
 
Signature:                                                                                                                                          
 


(Address)
 


 
Signature Medallion
Guaranteed:                                                                                                                                          
 
NOTICE:  The signature to the form to transfer must correspond with the name as
written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.
 

 
 
9

--------------------------------------------------------------------------------

 
